 

MASTER SERVICES AGREEMENT

 

This Master Services Agreement (this “Agreement”) is entered into as of July 1,
2012 (the “Effective Date”) by and between The Digital Development Group Corp.,
a Nevada corporation, and its Affiliates (“DIGIDEV”) and ALEX FREJRUD, with a
principal place of business at: ÄNGSHOLMSGRÄND 21127421, SKÄRHOLMEN / STOCKHOLM,
SWEDEN (“ALEX”). Each of DIGIDEV and the ALEX may be individually referred to as
a “Party” and together as the “Parties.”

 

RECITALS

 

A. ALEX desires to provide certain professional services outlined in the
Statement of Work (to be executed between the parties) for DIGIDEV, and ALEX has
extensive experience providing such services to organizations.

 

B. DIGIDEV desires to engage ALEX to provide such services for DIGIDEV.

 

C. DIGIDEV and ALEX desire to enter into this Agreement to set forth the terms
and conditions pursuant to which ALEX will provide services to DIGIDEV.

 

In consideration of the foregoing recitals and the mutual covenants and
agreements set forth herein, the Parties agree as follows:

 

1.Definitions.

 

“Affiliate”: any other entity directly, or indirectly through one or more
intermediaries, controlling, controlled by or under common control with the
parties to this Agreement.

 

“Deliverables”: All data, materials, work product and other deliverables that
ALEX will develop or deliver in connection with the Services as described in
more detail in a Statement of Work.

 

“DIGIDEV Representative”: The DIGIDEV employee or personnel identified in a
Statement of Work to direct, coordinate and approve the Services and
Deliverables.

 

“Open Source Software”: Any software that users are allowed to run, study, copy,
modify and redistribute, without restriction, and for which access to source
code is a prerequisite to its use, and for which users may or may not be
required to pay a fee to use the software.

 

“Services”: The tasks and services that ALEX will perform, as described in this
Agreement and one or more Statements of Work.

 

“Specifications”: The specifications and requirements for the Services and
Deliverables as described in this Agreement and more specifically in one or more
Statements of Work.

 

“Statement of Work” or “SOW”: The mutually agreed to plan describing the
Services that DIGIDEV is purchasing from ALEX and the Deliverables that ALEX
will provide under this Agreement, which may be evidenced by one or more SOW.
Each SOW will include a detailed schedule for performance of the Services and
delivery of the Deliverables and the costs associated with the Services and
Deliverables and will be substantially in the form of the sample Statement of
Work attached hereto (Statement of Work). Each executed SOW will be attached
hereto and incorporated herein, and the terms and conditions of this Agreement
will apply to each SOW as sequentially numbered SOW 1, SOW 2, et seq.

 

1

 

The term “including” or “includes” will mean “including, without limitation,”
whether or not specified to be without limitation.

 

2.Engagement.

 

2.1 Services. ALEX will perform the Services as DigiDev’s Chief Creative
Director according to the terms and conditions set forth in this Agreement and
the applicable SOW. The SOW may include a description of the scope of services
to be performed (which may be referred to as a “scope of services”), and/or
there may be one or more SOWs, each of which describes a particular project or
set of services to be performed. No SOW will be effective until signed by
authorized representatives from both parties. ALEX will comply, and will cause
its personnel, agents, and any authorized subcontractor(s) providing Services to
comply, with applicable DIGIDEV rules, regulations, and policies throughout the
term of this Agreement. If there are ancillary services, functions,
responsibilities, or tasks not specifically described in a SOW that are required
for the proper performance and provision of the Services under such SOW or that
are an inherent part of, or a necessary subpart included within, such Services,
then such services, functions, responsibilities, or tasks will be deemed to be
implied by and included within the scope of the SOW to the same extent and in
the same manner as if specifically described in such SOW.

 

2.2 Personnel. ALEX will provide experienced and qualified personnel to perform
the Services. At all times during the Term of this Agreement, ALEX will have and
maintain suitable resources and facilities and competent and knowledgeable
personnel to perform the Services and its obligations under this Agreement. ALEX
must provide prior written notice, and must receive DIGIDEV’s prior approval,
for any permanent or temporary changes to ALEX personnel providing Services. If
personnel who have been providing the Services are replaced with other
personnel, fees for the Services provided by the replacement personnel, if
applicable, will be at the rates for the Services provided by the personnel they
replace or at such other rates as the Parties may agree; provided that DIGIDEV
will not be obligated to pay for any time that replacement personnel spend
performing Services until such time as the replacement personnel have reached
the level of proficiency required to effectively perform their required roles.

 

2.3 Changes to the Services. DIGIDEV may at any time direct changes to the
Services within the scope of services, including additions, changes, and
suspension of any or all of the Services, as directed in writing by the DIGIDEV
Representative. If ALEX believes that it has been requested to perform Services
beyond the scope of the applicable SOW, ALEX may request additional compensation
and adjustments to the schedule by submitting a written request to DIGIDEV
detailing the reasons for such additional compensation and schedule adjustment
within five (5) business days after ALEX is requested to perform such additional
Services. If the additions or changes affect the Deliverables or the deliverable
dates, and/or if such change in Services requires adjustments in compensation,
the total authorized expenditure amount will be adjusted and any applicable
schedule changes incorporated prior to commencement of the additional work
through a signed written amendment to the applicable SOW. The failure of ALEX to
submit a request for a change in scope in the time frame described in this
Section 2.3 will constitute a conclusive and binding waiver of a claim for
additional compensation.

 

2.4 Subcontracting. ALEX may not subcontract any Services without DIGIDEV’s
prior written consent, which should be reasonably granted, provided that ALEX
warrants the following conditions are strictly complied. ALEX will remain
responsible and liable for any subcontractor’s and agent’s compliance with this
Agreement and performance. DIGIDEV may require ALEX to remove or replace any
subcontractor(s) or agent(s) whose performance DIGIDEV deems to be unacceptable.
In no event will DIGIDEV pay more for subcontracted Services than DIGIDEV pays
for ALEX’s Services (e.g., in the case of Services compensated on an hourly
basis, time and materials rates for subcontractors will be the same or less than
time and materials rates for ALEX). ALEX will ensure that all its subcontractors
and agents who provide Services under this Agreement are made aware of the terms
and conditions of this Agreement.

 

2

 

2.5 Reports. Upon request by DIGIDEV, ALEX will submit to DIGIDEV written
progress reports describing the status of ALEX’s performance of the Services.
DIGIDEV may request that ALEX include, without limitation, the following items
in such reports: (i) the Services performed; (ii) hours expended; (iii) total
dollars charged; (iv) milestones or deadlines met and/or missed; (v) if
applicable, ALEX’s plan to remedy delays and previously missed milestones or
deadlines; and (vi) if applicable, measurements indicating service level
adherence.

 

2.6 Open Source Software. ALEX will use best efforts to ensure that Deliverables
that contain software code that do not include any Open Source Software
(“Combined Software”) such that DIGIDEV’s use of the Combined Software would be
subject to any requirements under public licenses, including the requirements
that DIGIDEV (i) must cause such Combined Software embedded on DIGIDEV devices
to be licensed, in whole or part, to third parties under public license(s)
whether on a free or royalty bearing basis, or (ii) must allow third parties
under such public licenses to run, copy, study, modify and redistribute the
embedded Combined Software without restriction.

 

2.7 Code Audit. At DIGIDEV’s request, ALEX will, at its expense, conduct an
audit of the Deliverables to confirm that no part of the Deliverables contain
Open Source Software. ALEX will provide the results of the audit to DIGIDEV.
DIGIDEV encourages ALEX to conduct such code audits voluntarily and periodically
at its own expense and to provide the results of such audits to DIGIDEV. At no
additional cost or expense to DIGIDEV, ALEX will, and will use reasonable
efforts to cause its employees and agents to, cooperate with DIGIDEV in any
investigation that may be required to determine the origin of any code used in
any Deliverable(s).

 

3.Term.

 

3.1 Initial Term and Renewal Term. The initial term of this Agreement will begin
on the Effective Date and will continue for one (1) year (the “Initial Term”)
from the Effective Date, unless earlier terminated in accordance with this
Agreement. This Agreement will be automatically renewed and extended for
additional successive one (1) year terms (each, a “Renewal Term”) after
expiration of the Initial Term or then-current Renewal Term, if any, unless
either party provides sixty (60) calendar days’ notice of non-renewal or the
Agreement is terminated in accordance with this section. If Services under an
applicable SOW extend beyond the Term, this Agreement will continue with respect
to such SOW until the satisfactory completion of the Services. The Initial Term
and any Renewal Term may be together referred to as the “Term.”

 

3.2 Termination for Convenience. DIGIDEV may terminate this Agreement and/or any
SOW, in whole or in part, for its convenience at any time, by giving ALEX sixty
(60) calendar days’ notice. In the case of such termination for convenience,
DIGIDEV will be responsible for any portion of the compensation owed to ALEX for
any Services rendered prior to the effective date of such termination.

 

3.3 Termination for Cause. Either Party may terminate this Agreement and/or any
SOW for material breach or default of the other Party upon ten (10) business
days’ written notice to the breaching Party (“Notification Period”). If the
breaching Party does not cure the material breach or default within the
Notification Period, this Agreement will automatically terminate at the end of
the Notification Period. A material breach under any SOW may be considered a
material breach of this Agreement.

 

3

 

3.4 Termination for Insolvency or Bankruptcy. Either Party may terminate this
Agreement upon at least thirty (30) calendar days’ prior written notice to the
other Party if the other Party: (i) ceases or threatens to cease to carry on its
business, liquidates or dissolves its business, or disposes of a substantial
portion of its assets; (ii) becomes insolvent or makes an assignment for the
benefit of creditors, or fails generally to pay its debts as they become due or
otherwise is likely to become insolvent; or (iii) voluntarily or involuntarily
becomes the subject of any proceeding relating to bankruptcy, insolvency,
receivership, liquidation, or other similar proceeding; provided that no
termination under this Section 3.4(iii) will be effective with respect to an
involuntary filing until the Party that is the subject of such filing has
exhausted its rights to oppose such filing.

 

3.5 Effect of Termination. Upon termination of this Agreement or any SOW for any
reason, ALEX will to the extent applicable: (i) cease providing the Services
under this Agreement, or applicable SOW, in an orderly manner in accordance with
DIGIDEV’s instructions, (ii) provide Transition Services as described in Section
3.7, and (iii) deliver all Deliverables to DIGIDEV. If the Term expires while
one or more SOWs are still in place, the terms and conditions of this Agreement
will survive with respect to such SOW(s) until termination or expiration of such
SOW(s). If DIGIDEV has terminated this Agreement or SOW, in whole or in part, by
reason of ALEX’s breach, DIGIDEV will receive a refund of all fees, expenses,
and costs paid by DIGIDEV that are attributable to the breach or default,
including fees paid in respect of all Deliverables, the utility of which is
substantially impaired by ALEX’s breach. If ALEX voluntarily files for
protection against its creditors under the United States Bankruptcy Code or is
the subject of an involuntary petition in bankruptcy, DIGIDEV will be entitled
to all rights to retain the benefits of this Agreement as set forth in
11 U.S.C. §365(n). No right granted to DIGIDEV under 11 U.S.C. §365(n) will be
deemed waived without a written agreement confirming any such waiver.

 

3.6 Survival. The terms and conditions of this Agreement that by their sense and
context are intended to survive termination hereof will so survive, including
the following sections: Section 1 (Definitions), Section 3.5 (Effect of
Termination), Section 3.6 (Survival), Section 3.7 (Transition Services), Section
4 (Compensation), 5 (Ownership), Section 6.3 (Exclusive Warranties), Section 7
(Indemnification), Section 8 (Confidentiality), Section 11 (Damages Limitations)
and Sections 12-25.

 

3.7 Transition Services. Upon termination or expiration of this Agreement for
any reason, ALEX will provide personnel and resources as necessary to effectuate
the transition of the Services and/or Deliverables to DIGIDEV or a third-party
designated by DIGIDEV (the “Transition Services”) no later than thirty (30) days
after the effective date of termination of the Agreement unless extended by
mutual agreement of the Parties (the “Transition Period”). The Transition
Services also will include (i) the removal or disablement of any equipment,
tools, electrical or communication connections, server links, (ii) the return of
and access to DIGIDEV-owned materials and/or Confidential Information, and/or
(iii) inventory of physical assets of DIGIDEV, including any storage locations.
During the Transition Period, ALEX at all times will provide assistance and
ongoing support for DIGIDEV to effectuate the transition. ALEX will provide all
such services in a professional manner with high quality and will continue to
respond to questions from DIGIDEV on an “as needed” basis.

 

4.Compensation.

 

4.1 Fees. Subject to ALEX’s performance of the Services, DIGIDEV will compensate
ALEX as set forth in the applicable SOW. These fees will be ALEX’s only
compensation for Services. ALEX will not proceed with or be reimbursed for any
Services that: (i) have not been authorized in advance by a DIGIDEV
Representative in connection with an applicable SOW; and/or (ii) exceed any
budget or expenditure limit set forth in an applicable SOW. DIGIDEV will not pay
any subcontractors directly.

 

4

 

4.2 Invoices. ALEX will invoice DIGIDEV on a monthly basis for Services rendered
during the prior month and in accordance with the milestone schedule (if any)
set forth in the applicable SOW. All invoices will be in US Dollars and must
include a detailed statement of the Services and/or Deliverables covered by such
invoice and reference this Agreement and the applicable SOW number. DIGIDEV will
pay ALEX all undisputed portions of correct and complete invoices for Services
that meet Specifications within sixty (60) days after receipt of the invoice or
in accordance with any payment schedule set forth in the applicable SOW. ALEX
will be deemed to have waived all charges, fees, and approved expenses that are
not invoiced within ninety (90) days after the end of the calendar year in which
the charges were incurred.

 

4.3 Expenses. Out-of-town travel expenses that are pre-approved in writing (for
example, e-mail confirmation from DIGIDEV’s representative) and are reasonable
and necessary will be reimbursed at actual cost without markup. In no event will
DIGIDEV pay for travel time. Airfares must be at coach rates, although ALEX may
choose to upgrade at its own expense. Where practical, airfares will be booked
at least seven (7) days in advance. Ground transportation will be reimbursed at
actual cost. Unless otherwise agreed in writing, hotels will be reserved using
DIGIDEV’s designated hotels where DIGIDEV has negotiated discounts.

 

4.4 Taxes. The fees chargeable by ALEX are stated exclusive of all taxes, duties
and levies imposed by any federal, state or local governmental entity. DIGIDEV
will pay the invoice within sixty (60) days following receipt thereof. ALEX
shall be responsible for any tax imposed on or arising from this Agreement,
pursuant to the U.S. government and/or any foreign laws or regulations
applicable to this Agreement. If DIGIDEV claims exemption or deduction from any
taxes resulting from this Agreement, then ALEX will promptly provide DIGIDEV
with the relevant assistance and documentation to avail of such exemption or
deduction, including required certificates, if any, from the relevant taxing
authorities.

 

5.Ownership.

 

5.1 DIGIDEV Ownership. Except as otherwise set forth in this Agreement, DIGIDEV
will own exclusively all right, title, and interest in and to all items that are
conceived, made, discovered, written, or created by ALEX personnel alone or
jointly with third parties under this Agreement, including the Deliverables,
whether completed or works-in-progress. Without limiting the previous sentence,
all Deliverables, in whole and in part, will be deemed “works made for hire” of
DIGIDEV for all purposes of copyright law, and the copyright will belong solely
to DIGIDEV. To the extent that any such Deliverables do not fall within the
specifically enumerated works that constitute “works made for hire” under the
United States copyright laws, and to the extent that any Deliverables include
materials subject to copyright, patent, trade secret, or other proprietary right
protection, ALEX hereby irrevocably assigns to DIGIDEV all its right, title, and
interest that it may be deemed to have in and to any and all inventions,
copyrights, patents, trade secrets, and other proprietary rights (including
renewals). ALEX agrees to maintain adequate and current records of all
Deliverables, which records will be and remain the property of DIGIDEV. ALEX
agrees to promptly disclose and describe to DIGIDEV all Deliverables.

 

5.2 Assistance. ALEX agrees to perform, during and after the term of this
Agreement, all acts that DIGIDEV deems necessary or desirable to permit and
assist DIGIDEV, at its expense, in obtaining, perfecting and enforcing the full
benefits, enjoyment, rights and title throughout the world in the Deliverables
provided to DIGIDEV under this Agreement. If DIGIDEV is unable for any reason to
secure ALEX’s signature to any document required to file, prosecute, register or
memorialize the assignment of any rights under any Deliverables, ALEX
irrevocably designates and appoints DIGIDEV and DIGIDEV’s duly authorized
officers and agents as ALEX’s agents and attorneys-in-fact to act for and on
ALEX’s behalf and instead of ALEX to take all lawfully permitted acts to further
the filing, prosecution, registration, memorialization of assignment, issuance
and enforcement of rights under such DIGIDEV Deliverables, all with the same
legal force and effect as if executed by ALEX. The foregoing is deemed a power
coupled with an interest and is irrevocable.

 

5

 

5.3 Pre-Existing Materials. Notwithstanding anything to the contrary in this
Agreement, Deliverables that are owned by DIGIDEV will not include ALEX’s
pre-existing software, inventions, copyrights, patents, trade secrets,
trademarks, and other proprietary rights, including ideas, concepts, and
know-how of ALEX, that existed before the commencement of the Services and that
are included in the Deliverables (collectively, the “Pre-Existing Materials”).
ALEX hereby grants to DIGIDEV a non-exclusive, worldwide, perpetual (without
regard to any termination or expiration of this Agreement), irrevocable, fully
paid, royalty-free license, with rights to sublicense through multiple tiers of
sublicensees, to practice all patent, copyright, moral right, mask work, trade
secret and other intellectual property rights relating to such Pre-Existing
Materials. Notwithstanding the foregoing, ALEX agrees that it will not
incorporate, or permit to be incorporated, any Pre-existing Materials into the
Deliverables without ALEX’s prior written consent.

 

5.4 Non-Assertion. To the extent any of the rights, title and interest in and to
the Deliverables or Pre-existing Materials cannot be assigned or licensed by
ALEX to DIGIDEV, ALEX hereby irrevocably waives and agrees never to assert such
non-assignable and non-licensable rights, title and interest against DIGIDEV or
any of DIGIDEV’s successors in interest.

 

6.Representations, Warranties and Covenants.

 

6.1 ALEX’s Representations, Warranties and Covenants. ALEX represents and
warrants to DIGIDEV that:

 

6.1.1 ALEX is duly organized, validly existing, has full and adequate power to
own its property and conduct its business as now conducted, is in good standing
and duly licensed, and has procured all necessary licenses, registrations,
approvals, consents, and any other communications in each jurisdiction as
required to enable ALEX to perform its obligations under this Agreement;

 

6.1.2 The execution, delivery, and performance of this Agreement by ALEX and the
performance by ALEX of the transactions contemplated in this Agreement have been
duly and validly authorized by all necessary action, corporate or otherwise, on
its part, and this Agreement and each SOW constitute the valid, legal, and
binding obligation of ALEX;

 

6.1.3 ALEX is not and will not be subject to any agreement or other constraint
that does, would, or with the passage of time would prohibit or restrict ALEX’s
right or ability to enter into, or carry out, its obligations hereunder;

 

6.1.4 ALEX has the qualifications and the ability to perform the Services in a
professional manner without the advice, control or supervision of DIGIDEV. ALEX
will provide consultants, technicians and/or technical personnel trained to
perform the Services in the applicable SOW. All workmanship, materials or
documentation provided by ALEX will be of the highest quality in every respect
and according to the Specifications and any mutually agreed to schedule set
forth in the applicable SOW;

 

6

 

6.1.5 ALEX possesses all legal right, title, or interest in or to any
intellectual property (such as software, designs, copyrights, patents,
trademarks and trade secrets) that have been or will be used to create or be a
part of the Deliverables;

 

6.1.6 Neither the Services nor the Deliverables, nor any part, product or
software sold, distributed, licensed or supplied by ALEX in connection with the
Services or Deliverables, do or will infringe any patent, copyright, trademark
or other proprietary right of any third party or misappropriate any trade secret
of any third party;

 

6.1.7 ALEX’s performance of the Services called for by this Agreement does not
and will not violate any applicable law, rule or regulation;

 

6.1.8 The Deliverables will perform according to the Specifications;

 

6.1.9 To the extent the Deliverables include software, the software, including
updates, upgrades, and new versions, does not and will not contain any viruses,
malicious code, Trojan horse, worm, time bomb, self-help code, back door or
other software code or routine designed to: (i) damage, destroy or alter any
software or hardware; (ii) reveal, damage, destroy or alter any data;
(iii) disable any computer program automatically; or (iv) permit unauthorized
access to any software or hardware;

 

6.1.10 Time is of the essence in connection with ALEX’s performance of the
Services and delivery of the Deliverables;

 

6.1.11 Any software provided as part of the Deliverables or the Services does
not contain Open Source Software.

 

6.1.12 Except for restrictions on trade with countries against which the
United States government has imposed a general embargo, there is no restriction
on the export of any of the Deliverables or any software contained therein,
other than as described in the materials delivered to DIGIDEV by ALEX pursuant
to Section 22 (Export Controls); and

 

6.1.13 With respect to DIGIDEV Confidential Information that ALEX has in its
possession, ALEX will maintain, at a minimum, reasonable and customary security
measures applicable to the manner in which ALEX possesses such information
(e.g., physically, electronically, or otherwise) to protect the DIGIDEV
Confidential Information from disclosure or breach;

 

6.2 DIGIDEV Representations, Warranties and Covenants. DIGIDEV represents and
warrants to the ALEX that:

 

6.2.1 Subject to ALEX’s compliance with Section 2.1 (Services), in the event
that ALEX will provide Services on-site at a DIGIDEV facility, DIGIDEV will
provide ALEX with the facilities and resources, including office and storage
space, on a non-exclusive basis, reasonably required for the performance of the
Services; and,

 

6.2.2 DIGIDEV has the necessary authority to enter into this Agreement and carry
out its obligations hereunder; and,

 

6.2.3 DIGIDEV is duly organized, validly existing, has full and adequate power
to own its property and conduct its business as now conducted, is in good
standing, and is duly licensed.

 

7

 

6.3 Exclusive Warranties. Except as otherwise set forth in this Section 6,
neither party makes any warranties, express or implied, with respect to the
Services, Deliverables or any obligations under this Agreement, and both parties
expressly disclaim the warranties of merchantability and fitness for a
particular purpose to the maximum extent permitted by the applicable laws.

 

6.4 Warranty Remedies. ALEX will, at its own expense, promptly re-perform any
Services and correct any Deliverables that do not comply with the warranties set
forth in Sections 6.1.5, 6.1.6, 6.1.8, 6.1.9, and 6.1.11. Where it is
impractical, as determined by DIGIDEV, to re-perform such Services or correct
such Deliverables, ALEX will promptly refund to DIGIDEV the amount paid for
Services and Deliverables that do not comply with the applicable Sections and
any other Services or Deliverables affected by the non-complying Services or
Deliverables.

 

7.Indemnification.

 

7.1 Infringement Indemnity. ALEX agrees to indemnify, defend, and hold harmless
DIGIDEV and its officers, directors, employees, agents and subcontractors
(collectively, the “Indemnitees”) from and against any and all damages,
liabilities, penalties, interest, fines, losses, costs and expenses, including
reasonable attorneys’ fees (collectively, “Losses”) arising from or relating to
any claim or allegation that the Services and/or Deliverables infringe any
patent, copyright, trademark or other proprietary right, or misappropriate any
trade secret, of any third party, or violate the terms of any third party
software license contained within any software provided as part of the
Deliverables or Services. If any Services or Deliverables, in whole or part,
constitute or may constitute infringement or misappropriation of any third
party’s rights, and/or if DIGIDEV’s use thereof is or may be enjoined, ALEX, in
addition to its indemnification obligations, will promptly either: (i) secure
for DIGIDEV rights to continue using such infringing Services or Deliverables,
(ii) re-perform or replace such Services or Deliverables with comparable
non-infringing Services or Deliverables, or (iii) modify the Services or
Deliverables so that they become non-infringing. If ALEX cannot procure one of
these remedies, ALEX will, in addition to its indemnification obligations,
promptly refund to DIGIDEV all amounts paid to ALEX under this Agreement.

 

7.2 General Indemnification. ALEX will indemnify, defend, and hold harmless the
Indemnitees from and against any and all Losses arising from or relating to any
claims or actions arising from or relating to: (i) any claim with respect to the
negligence or willful misconduct of ALEX, or any of ALEX’s employees, personnel,
agents or vendors, (ii) any third-party claim with respect to ALEX’s breach of
the representations, warranties or covenants in Section 6 (Representations and
Warranties and Covenants), (iii) any claim with respect to ALEX’s breach of any
obligation in Section 8 (Confidentiality), (iv) any third-party claim for wages
or benefits and/or related taxes of DIGIDEV by ALEX or its employees, personnel,
agents or vendors, (v) any third-party claim with respect to damage to tangible
property, bodily injury or death sustained as a result of the Services or
Deliverables, (vi) ALEX’s non-payment or late payment of taxes or other charges
for which ALEX failed to invoice DIGIDEV or which ALEX otherwise failed to pay
in a timely manner, and (vii) any allegation arising out of any failure of ALEX
to carry out any obligation set forth in Section 12 (Independent Contractor).

 

7.3 Notification, Rights, and Cooperation. DIGIDEV agrees to give ALEX prompt
written notice of any claim subject to indemnification; provided that DIGIDEV’s
failure to promptly notify ALEX will not affect ALEX’s indemnification
obligations except to the extent that DIGIDEV’s delay prejudices ALEX’s ability
to defend such claim. ALEX will have the right to defend against any such claim
with counsel of its own choosing and to settle such claim as ALEX deems
appropriate, provided that ALEX will not enter into any settlement that
adversely affects DIGIDEV’s rights without DIGIDEV’s prior written consent.
DIGIDEV agrees to reasonably cooperate with ALEX in the defense and settlement
of any such claim, at ALEX’s expense. At its discretion and expense, DIGIDEV may
participate in the defense, any appeals and settlement with counsel of its own
choosing.

 

8

 

8.Confidentiality.

 

8.1 Definition. “Confidential Information” of a Party means all confidential or
proprietary information, including all information not generally known to the
public, trade secrets, the terms of this Agreement, and DIGIDEV Data. “DIGIDEV
Data” will mean all data and information that is submitted, directly or
indirectly, to ALEX by DIGIDEV or obtained or learned by ALEX in connection with
the Services provided by ALEX under this Agreement and any SOW, including
information relating to DIGIDEV’s customers, technology, operations, facilities,
consumer markets, products, capacities, systems, procedures, security practices,
research, development, business affairs, ideas, concepts, innovations,
inventions, designs, business methodologies, improvements, trade secrets,
copyrightable subject matter, and other proprietary information. All DIGIDEV
Data is and will remain the property of DIGIDEV and will be protected as
described in this Section 8. Without limiting the foregoing, Confidential
Information will include all such information provided to each Party by the
other Party both before and after the date of this Agreement. Any personal
information of DIGIDEV’s customers which ALEX obtains or learns in connection
with the Services will be the confidential information of such individuals
(“Consumer Information”). ALEX will treat Consumer Information as Confidential
Information in accordance with the terms and conditions of this Agreement.

 

8.2 Use and Disclosure. Parties will take any and all necessary measures to
prevent disclosure, dissemination or unauthorized use of Confidential
Information relating to a Party or Personal Information , including, at a
minimum, those measures it takes to protect its own confidential information of
a similar nature. As a condition to DIGIDEV’s obligations under this Agreement,
ALEX agrees to enter into, and to require all subcontractors to enter into and
abide by all the terms and conditions of the ALEX Nondisclosure Agreement, dated
as of the execution of this Agreement, the form of which is attached as Exhibit
A. In addition to the foregoing, ALEX shall cause each person that provides
Services to DIGIDEV pursuant to this Agreement to execute the Individual
Nondisclosure Agreement, the form of which is attached hereto as Exhibit B, and
shall deliver each such validly executed agreement to DIGIDEV prior to, and as a
condition precedent to, (a) such person providing Services hereunder and (b)
DIGIDEV’s obligations to pay ALEX for Services rendered pursuant hereto. Neither
Party will disclose, duplicate, publish, release, transfer, or otherwise make
available Confidential Information of the other Party in any form to, or for the
use or benefit of, any person or entity without the other Party’s prior written
consent. ALEX will segregate Confidential Information from the confidential
materials of third parties to prevent commingling. Each Party will, however, be
permitted to disclose relevant aspects of the other Party’s Confidential
Information to its officers, directors, employees, agents and subcontractors to
the extent that such disclosure is reasonably necessary for the performance of
its duties and obligations under this Agreement and such disclosure is not
prohibited by applicable laws and regulations. Each Party will establish
commercially reasonable controls to ensure the confidentiality of the
Confidential Information and to ensure that the Confidential Information is not
disclosed contrary to the provisions of this Agreement and applicable privacy
laws and regulations. Without limiting the foregoing, each Party will, at a
minimum, implement such technical, administrative and physical measures as are
necessary to: (i) ensure the security and confidentiality of the Confidential
Information; (ii) protect against any threats or hazards to the security and
integrity of the Confidential Information; and (iii) protect against any
unauthorized access to or use of the Confidential Information.

 

9

 

If a Party delegates any duties and responsibilities under this Agreement to an
agent or other subcontractor in accordance with the terms of this Agreement,
such Party will ensure that such agents and subcontractors will adhere to the
same requirements with which such Party is required to comply under this
Agreement. ALEX’s obligations with respect to Confidential Information will
survive for five (5) years following the termination of this Agreement or for as
long as Confidential Information remains confidential.

 

8.3 Exceptions. The obligations in Section 8.2 will not restrict any disclosure
by either Party (a) pursuant to any applicable law or by order of any court or
government agency (provided that the disclosing Party will give prompt notice to
the non-disclosing Party of such order and will cooperate at the disclosing
Party’s expense in any effort to comply with or to contest the order), or (b) to
either Party’s accountants, legal advisors, auditors and financial advisors.
Further, the obligations in Section 8.2 will not apply with respect to
information that: (i) is developed by the other Party without violating the
disclosing Party’s proprietary rights, (ii) is or becomes publicly known (other
than through unauthorized disclosure), (iii) is disclosed to, or learned by, the
recipient from a third party free of any obligation of confidentiality, and/or
(iv) is already known by such Party without an obligation of confidentiality
other than pursuant to this Agreement or any confidentiality agreements entered
into before the Effective Date between DIGIDEV and ALEX.

 

8.4 Disclosure of Confidential Information. In the event of a breach of this
Section 8 or other compromise of DIGIDEV Confidential Information, including
Financial Information, or Consumer Information of which ALEX is or should be
aware (whether or not resulting from a breach), ALEX will immediately notify
DIGIDEV in a writing detailing all information known to ALEX about the
compromise, the DIGIDEV Confidential Information and/or Consumer Information
affected, and the steps taken by ALEX to prevent the recurrence of such breach
and to mitigate the risk to DIGIDEV. Such notice will be sent to the address
indicated in the Notice section of this Agreement, including a copy to the
Executive Director of Legal Affairs. ALEX will provide DIGIDEV with access to
all information related to the security breach as reasonably requested by
DIGIDEV.

 

8.5 Return of Materials. Upon request and/or upon termination of this Agreement
for any reason, ALEX will return, destroy, or cause the destruction of any and
all records or copies of records relating to DIGIDEV or its business, including
Confidential Information (except for Confidential Information of DIGIDEV that is
rightfully contained in ALEX’s work papers, provided that ALEX maintains the
confidentiality of such Confidential Information as required herein), according
to DIGIDEV’s instructions or relevant industry best practices if no instructions
are provided. Upon request, ALEX will certify in writing that all such
Confidential Information has been so returned or destroyed.

 

9.Insurance.

 

9.1 Coverage Requirements. During the Term of this Agreement, at the reasonable
request of DigiDev, ALEX will obtain and maintain the following insurance
coverages with insurance carriers: (i) all insurance coverages required by
federal, state or local law, including statutory worker’s compensation insurance
and employers’ liability insurance (and such employers’ liability insurance will
provide a limit of at least $500,000 for each person), (ii) comprehensive or
commercial general liability insurance (which will provide for a minimum
combined bodily injury and property damage coverage limits of $1,000,000 per
occurrence and will name DIGIDEV as an “additional insured”), and
(iii) professional liability (also known as errors and omissions) insurance with
combined single limits of not less than $5,000,000.

 

10

 

9.2 Additional Requirements. Prior to commencing any Services under this
Agreement, ALEX will provide certificate(s) of insurance evidencing the
coverages described in Section 9.1. Such certificates will include a provision
requiring the insurance carrier or ALEX to provide directly to DIGIDEV
thirty (30) days’ advance written notice before any termination, change or
cancellation takes effect for policies evidenced on the certificate, regardless
of whether such termination, change, or cancellation is initiated by ALEX or
insurance carrier.

 

10.Dispute Resolution. All disputes or claims arising under this Agreement
(“Disputes”) will be resolved as set forth in this Section 10.

 

10.1 Informal Resolution. In the event of a Dispute, a Party will notify the
other Party of the Dispute with as much detail as possible. DIGIDEV and ALEX
business representatives will use good faith efforts to resolve the Dispute
within ten (10) business days after receipt of a Dispute notice. If the Parties’
business representatives are unable to resolve the Dispute, or agree upon the
appropriate corrective action within such ten (10) business days, then either
Party may pursue any course of action available to them. Pending resolution of
the Dispute, both Parties will continue without delay to carry out all their
respective responsibilities under this Agreement.

 

10.2 Injunctive Relief. Nothing contained in this Section will limit or delay
the right of either Party to seek injunctive relief from a court of competent
jurisdiction, whether or not such Party has pursued informal resolution in
accordance with this Section.

 

11.Damages Limitations. Except indemnification obligations arising under Section
7 (Indemnification), and/or a Party’s gross negligence or willful misconduct,
and/or damages arising from any breach of Section 8 (Confidentiality), in no
event will either party be liable for any incidental, indirect, special or
consequential damages for any claim arising under this Agreement, regardless of
the cause of action and even if a Party has been advised of the possibility of
such damages. Except for indemnification obligations arising under Section 7
(Indemnification), and/or a Party’s gross negligence or willful misconduct,
and/or damages arising from any breach of Section 8 (Confidentiality), neither
Party’s total liability to the other Party for any claim arising under this
Agreement will exceed the total amount paid by DIGIDEV to ALEX under this
Agreement.

 

12.Independent Contractor.

 

12.1 Independent Contractor. ALEX is an independent contractor of DIGIDEV and
not an employee, agent, partner, joint venturer, representative, broker or
principal of DIGIDEV for any purpose. Neither ALEX nor any employee of ALEX will
acquire any of the rights, privileges, powers or advantages of an employee of
DIGIDEV, including disability insurance, vacation or sick pay, or any other
benefits available to DIGIDEV employees. ALEX will be solely responsible for all
wages, benefits, taxes, withholdings, training and expenses of its employees,
including the employees assigned to perform Services under this Agreement. ALEX
is solely responsible for, and must maintain adequate records of, expenses
incurred in the course of performing services under this Agreement. No part of
ALEX’s compensation will be subject to withholding by DIGIDEV for the payment of
any social security, federal, state or any other employee payroll taxes. DIGIDEV
will regularly report amounts paid to ALEX by filing Form 1099 MISC with the
Internal Revenue Service as required by law.

 

12.2 Equipment, Tools and Supplies. ALEX will be solely responsible for
providing any tools, supplies (except computer equipment, office supplies used
on DIGIDEV’s premises which will be supplied by DIGIDEV), or other goods that
ALEX may need or choose to use in order to perform the Services, except as
specifically listed in the Agreement or in a Statement of Work.

 

11

 

13.No Publicity. Neither Party will use the other Party’s name or mark in any
advertising, written sales promotion, press releases, and/or other publicity
matters relating to this Agreement without the other Party’s written consent.
ALEX acknowledges that DIGIDEV has a no publicity policy regarding its vendor
relationships.

 

14.Legal Compliance; Applicable Law. Each Party will at all times comply with
all applicable laws and government rules, regulations, and guidelines pertaining
to its business, products or services, employment obligations, and the subject
matter of this Agreement. This Agreement will not be governed by the United
Nations Convention on Contracts for the International Sale of Goods, the
application of which is expressly disclaimed. This Agreement will be governed by
and construed under the laws of the State of California, without giving effect
to its choice of law rules. Exclusive jurisdiction and venue for any claims
related to or arising under this Agreement will be in state or federal court
located in Los Angeles County, California.

 

15.Assignment. ALEX will not assign, transfer, or subcontract this Agreement or
all or any portion of the Services or delegate any of its duties hereunder
without DIGIDEV’s express, prior written consent. Any assignment in
contravention of this provision will be null and void. This Agreement will be
binding on all permitted assignees and successors in interest.

 

16.Entire Agreement/Amendments. This Agreement, including all schedules and
exhibits that are incorporated herein by reference, contains the entire
agreement of the Parties regarding the subject matter described herein, and all
other promises, representations, understandings, arrangements, and prior
agreements related thereto are merged herein and superseded hereby. The
provisions of this Agreement may not be amended, except by an agreement in
writing signed by authorized representatives of both Parties.

 

17.Force Majeure. Notwithstanding any other provision of this Agreement, no
Party to the Agreement will be deemed in default or breach of this Agreement or
liable for any loss or damages or for any delay or inability to perform its
obligations under this Agreement or any SOW if the delay or inability arises
from any cause beyond the reasonable control of that Party (each, a “Force
Majeure Event”); provided that the impacted Party will make reasonable efforts
to mitigate the effect and duration of such Force Majeure Event. The Parties
will promptly resume performance after the Force Majeure Event has passed. If,
however, a delay continues for ten (10) days or more, the Party not experiencing
the Force Majeure Event may terminate this Agreement without penalty upon
written notice to the other Party.

 

18.Notices. All notices, requests, demands, and other communications hereunder
will be in writing and will be deemed to have been duly given: (i) on the next
day if delivered personally to such Party, (ii) on the date three (3) days after
mailing if mailed by registered or certified mail, or (iii) on the next day if
delivered by courier. All notices will be sent to the following address:

 

If to DIGIDEV: 6630 Sunset Blvd., Los Angeles, California 90028

 

With a copy as follows: David R. Altshuler, Esq., 15332 Antioch St. #840,
Pacific Palisades, CA. 90272 – fax: 310-454-9759

 

If to ALEX: ÄNGSHOLMSGRÄND 21127421, SKÄRHOLMEN / STOCKHOLM, SWEDEN

 

 

Such addresses may be changed by notice given by one Party to the other pursuant
to this Section 18 or by other form of notice agreed to by the Parties.

 

12

 

19.Remedies. Except as otherwise provided for herein, no remedy conferred by any
of the specific provisions of this Agreement or available to a Party is intended
to be exclusive of any other remedy, and each and every remedy will be
cumulative and will be in addition to every other remedy given hereunder, now or
hereafter existing at law or in equity or by statute or otherwise. The election
of one or more remedies by either Party will not constitute a waiver of the
right to pursue other available remedies.

 

20.Severability. If any provision of this Agreement is invalid or unenforceable
in any jurisdiction, the other provisions of this Agreement will remain in full
force and effect in such jurisdiction and will be liberally construed in order
to effectuate the purpose and intent of this Agreement, and the invalidity or
unenforceability of any provision of this Agreement in any jurisdiction will not
affect the validity or enforceability of any such provision in any other
jurisdiction.

 

21.Waiver of Breach. Except as otherwise set forth in Sections 2.3 (Changes to
the Services) and 4.2 (Invoices), the waiver of any breach of any provision of
this Agreement will only be effective if in writing. No such waiver will operate
or be construed as a waiver of any subsequent breach. A Party’s failure to
respond or act will not be considered a waiver.

 

22.Export Controls. Each Party will use reasonable efforts to comply with all
relevant United States export laws and regulations (collectively, “Export
Controls”). If applicable, ALEX will provide DIGIDEV with all applicable ECCNs
for the Deliverables, a description of the technology contained within the
Deliverables that is subject to Export Controls, and copies of relevant export
licenses obtained by ALEX or information reasonably sufficient to substantiate
that no license is required. In addition, upon DIGIDEV’s written request, ALEX
will use commercially reasonable efforts to assist DIGIDEV with obtaining any
United States export license required.

 

23.Order of Precedence. To the extent the terms and conditions of this Agreement
conflict with the terms and conditions of an applicable SOW, the terms and
conditions of this Agreement will control.

 

24.Audits.

 

24.1 DIGIDEV’s Audits. During the Term of this Agreement, and for as long as
ALEX retains DIGIDEV Confidential Information, DIGIDEV, and DIGIDEV’s agents and
representatives may conduct onsite and/or offsite inspections and audits of
ALEX’s business, operations, systems, procedures and practices that relate to
ALEX’s Agreement-required functions and services to determine whether ALEX meets
the terms and conditions of this Agreement and its confidentiality requirements.
Each such inspection and audit will be conducted during reasonable business
hours, for a reasonable duration, and upon reasonable advance written notice to
ALEX, and at DIGIDEV’s expense, no more than once per year, unless otherwise
provided in this Agreement.

 

24.2 Books and Records. During the Term of this Agreement, ALEX will maintain
complete and accurate books and records of the fees and expenses, including
documentation supporting all expenses, charged to DIGIDEV in connection with the
Services and Deliverables. ALEX will retain such records for three (3) years
after termination of this Agreement and will make such records, and any
additional records to ensure ALEX’s compliance with pricing and fee requirements
under this Agreement, available to DIGIDEV or its third-party auditor in
accordance with Section 24.1. If any audit under this Section 24.2 determines
that ALEX has overcharged DIGIDEV, DIGIDEV will notify ALEX of the amount of
such overcharge and ALEX will promptly pay such amount to DIGIDEV. If any such
overcharge exceeds three percent (3%) of the total amount charged to DIGIDEV by
ALEX for the Services and Deliverables subject to the audit, then ALEX will
reimburse DIGIDEV for the reasonable cost of such audit. Upon request, ALEX will
provide audited fiscal year-end financial statements.

 

13

 

25.Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original and all of which taken together will
constitute one signed agreement between the Parties. For purposes hereof, a
facsimile or scanned copy of this Agreement, including the signature pages
hereto, shall be deemed to be an original.

 

Each of the Parties has executed this Agreement by its duly authorized
representative as of the Effective Date.

 

DIGIDEV

The Digital Development Group Corp.

 

 

 

 

By:  /s/                                                    

Joe Q. Bretz, Its President

 

 

 

ALEX

 

 

 

 

 

By:  /s/                                                    

Alex Frejrud

 

 

 

 



14

 

 

 

 

 

